Title: 108. A Bill for Speedy Recovery of Money Due from Certain Persons to the Public, 18 June 1779
From: Committee of the Virginia Assembly
To: 


Be it enacted by the General Assembly, that when any person, who hath received or shall receive public money from the Treasurer, for recruiting or paying the army, building, rigging, or furnishing ships or vessels of war, erecting fortifications, buying clothes, provision, arms, or ammunition, erecting or prosecuting public manufactories, or for other public use, hath not applied, or shall not apply the said money accordingly, or hath neglected, or shall neglect to account for and repay so much thereof as shall remain unapplied, upon a motion on behalf of the commonwealth, made to any Court of Record, notice thereof in writing having been givendays, or more, to the delinquent, with a state of the matter alledged against him, either by delivering copies of such notice and allegation to him, or leaving them at the place of his usual abode, the said court may give judgment, and award execution against him and his sureties, for so much, as a jury, to be empannelled instantly, unless good cause be shewn for deferring it, for trial of an issue, if he appear, and make it up, or for enquiry of damages, if he appear not, or appearing refuse to make up such issue, shall find to be due from him, on any such account as aforesaid, with damages to be assessed by the jury, and costs. When the Attorney, prosecuting on behalf of the commonwealth, shall commence an action for breach of a contract, which hath been or shall be entered into with government, or with an agent thereof, to supply the army or navy with provision or other articles, at the emanation of the writ, he shall file a declaration, with an assignment of the breaches, which, with the writ, shall be delivered to the officer, to whom that is directed, and served upon the defendantdays, or more, before the return day; and on such return day, or on the return day of the subsequent process, in case the preceeding be not legally served, if the defendant appear, and make up an issue, or if he appear not, or appearing refuse to make up such issue, a jury shall be empannelled instantly, unless good cause be shewn for deferring it, to try the issue, or enquire of the damages. And, in like cases, the agents or contractors of the confederating states of America may, by the   like remedy, on behalf and in the name of the said states, recover money due to them.
